DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 1/19/2021. Applicant added claims 16-20. Claims 1-20 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 1/19/2021 have been fully considered and are responded in the following.

Applicant's amendments to the claims overcome the claim objections previously set forth in the Non-Final Office Action mailed 10/22/2020.

Applicant’s arguments, ‘reference Ankaiah fails to teach “wherein the virtual network operator is configured to track a number of authorized subscribers connected to the vWLAN” as discussed during 1/15/2021 interview’, see p. 10, ¶2, filed 1/19/2021, with respect to the rejection of claims 1, 3, and 6 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of newly cited prior art Lee. Please refer to "Claim Rejections - 35 USC § 103" section below for detail analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Melville (US 20040228319 A1) in view of Wen (WO 2014049432 A2), Ankaiah (US 20100290445 A1) and Lee (US 20160226790 A1).

Regarding claim 1, Melville teaches a method, in a user equipment in a fixed access network sharing environment where one physical fixed access network is divided into multiple Virtual Access Networks (VAN), of assisting an infrastructure provider and a virtual network operator to create visualized WLAN (vWLAN) dynamically, comprising: ([0001] wireless local area networks wherein multiple systems can be accommodated over common hardware to provide a wireless virtual local area network.)
receiving broadcast from an access point, wherein the broadcast includes a SSID of a public WLAN; ([0018, 0007, 0020] Service set identifiers (SSID) are used as identifiers in the wireless communication environment. A distinct SSID is associated with each virtual LAN such that data messages are identified by SSID in the wireless domain. The access points are operated to broadcast beacons 
accessing the public WLAN based on the SSID of the public WLAN; ([0020] The mobile unit sends an association request 30 along with the service set identification of the mobile unit to the access point 30.)
accessing the vWLAN via the access point based on the SSID of the vWLAN. ([0020] The access point receives the association request and compares the service set identification of the mobile unit with the service set identifications in the access points memory at step 32. If the service set identification of the mobile unit corresponds to one of the service set identifications in the memory of the access point, association of the mobile unit is granted at step 34. The mobile unit thereafter sends data messages 36 with the corresponding service set identification to the access point.) Here Melville in ¶18 discloses that mobile units use SSID associated with each virtual LAN to communicate with the virtual LAN and data messages are identified by SSID in the wireless domain; therefore ¶18 & 20 of Melville teaches the above claim limitation.

Melville teaches operating multiple virtual wireless networks using a common distribution system (¶6) as well as allowing an association request sent by mobile unit to access point being relayed by the access point to an authentication server for verification that the mobile unit is associated with virtual network or to carry out other security features (¶21), but does not explicitly teach sending an authentication request to the access point, wherein the authentication request includes domain 
However, Wen in an analogous art explicitly teaches 
sending an authentication request to the access point, wherein the authentication request includes domain information of the virtual network operator, such that certain action is initiated; ([p. 17, line 22-30] Fig. 10 describe in detail each step of the process of access, authentication and obtaining the virtual MAC address. (1) The UE transmits an authentication request message via for example 802.1x, to implement the access authentication process with the access infrastructure network. Wherein, the authentication request message includes the proof information of the UE (the user) and NAI (e.g. user name: key® domain name). And, the authentication request message also includes the identification of the third party network/service operator needed to be accessed, e.g. the ID of a virtual network operator (VNO ID).) In summary, here Wen discloses transmitting “authentication request with VNO ID” from UE to physical access node.
receiving, after certain action, an authentication result message from the infrastructure provider, wherein the authentication result message includes a SSID of the vWLAN. ([p. 18, line 25 - p. 19, line 1] (6) The physical access node A-SN transmits an authentication success message to the UE. The UE can extract the address of the virtual node of the third network/service operator requested to be accessed from the authentication success message. At this time, logically, the UE already directly faces the virtual node. (7) The UE communicates with the virtual node, and implements the necessary operations, such as implementing the authentication process with the third network/service operator to obtain the service it requests.) In summary, here Wen discloses transmitting “authentication success with virtual node identifier” from physical access node to UE to enable UE communicating with the virtual node.
(Wen [p. 2, line 22]).

Melville in view of Wen teaches sending an authentication request and receiving an authentication result message, but does not explicitly teach creation of a vWLAN is initiated; receiving, after the creation of the vWLAN by the infrastructure provider, an authentication result message. This aspect of the claim is identified as a difference.
However, Ankaiah in an analogous art explicitly teaches 
creation of a vWLAN is initiated; ([0055] the roaming mobility switch 130-2 creates a remote VLAN, which is a temporary VLAN created dynamically by the roaming mobility switch 130-2.)
receiving, after the creation of the vWLAN by the infrastructure provider, an authentication result message; ([0055] The roaming mobility switch 130-2 then sends a response to back to the second access point 140-2 indicating that the mobility VLAN 125 has been added.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual wireless local area networks” concept of Melville, and the “VLAN dynamic creation” approach of Ankaiah, to instantiate VLAN when needed and to manage VLAN memberships efficiently (Ankaiah [0055]).

Melville in view of Wen and Ankaiah teaches creating VLAN dynamically and tracking reference count at access point, but does not explicitly teach wherein the virtual network operator is configured to track a number of authorized subscribers connected to the vWLAN. This aspect of the claim is 
However, Lee in an analogous art explicitly teaches wherein the virtual network operator is configured to track a number of authorized subscribers connected to the vWLAN. ([0081] In an example, the smart phone can receive a response from the WLAN allowing the smart phone to connect to the WLAN if a number of devices attached to the WLAN is less than a threshold number. Alternatively, the smart phone can receive a response from the WLAN indicating that the smart phone cannot connect to the WLAN because the number of devices attached to the WLAN is equal to or more than the threshold number.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual wireless local area networks” concept of Melville, and the “VLAN device tracking” approach of Lee, to provision and manage resources dynamically and optimally.

Regarding claim 2, Melville in view of Wen, Ankaiah and Lee teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the authentication request further includes credential information for assisting the virtual network operator to authenticate whether the user equipment is its subscriber. ([Wen p. 17, line 24-30; p. 18, line 8-13] (1) The UE transmits an authentication request message via for example 802.1x, to implement the access authentication process with the access infrastructure network. Wherein, the authentication request message includes the proof information of the UE (the user) and NAI (e.g. user name: key® domain name). And, the authentication request message also includes the identification of the third party network/service operator needed to be accessed, e.g. the ID of a virtual network operator (VNO ID). (3) AAA server receives the access request message, and implements access authentication according to the 

Regarding claim 3, Melville in view of Wen, Ankaiah and Lee teaches a method, in an infrastructure provider in a fixed access network sharing environment where one physical fixed access network is divided into multiple Virtual Access Networks (VAN), of creating visualized WLAN (vWLAN) dynamically, comprising:
receiving an authentication request from a user equipment in an access node, wherein the authentication request includes domain information of a virtual network operator and location information set by the access node and/or an access point, and the location information is used to indicate location of the vWLAN; ([Wen p. 18, line 1-7] (2) The physical access node (A-SN) receives the authentication request message, and transmits an access-request message to AAA server of the access network. The message includes the proof information of the user, NAI, and also includes a VNO ID. Besides, the physical access node (A-SN) further transmits the current physical access position information of the UE to AAA server. The current physical access position information of the UE includes the A-SN ID of this physical access equipment and the physical port connected to the UE.)
determining the virtual network operator based on the domain information of the virtual network operator, and forwarding the authentication request to the virtual network operator; receiving an indication message from the virtual network operator, wherein the indication message indicates to create the vWLAN and includes parameters of the vWLAN; ([Wen p. 18, line 8-19] (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE. In one case, the selection is obtained by implementing comparing and searching in the table 1, firstly it searches the VNO to which the UE needs to access, then selects the nearest virtual node away from the UE in the virtual nodes corresponding to the VNO (e.g. selecting the nearest virtual node away from the physical access position of the UE). AAA server obtains the virtual MAC address of the selected virtual node (VMAC@).) Here virtual network operator is implied in step (3) of Wen. It is prima facie obvious to one of ordinary skill in the art to conclude that access can be provided to multiple virtual wireless LAN by means of the same access point; with infrastructure provider capable of being the virtual network operator itself, or infrastructure provider capable of relaying message to/from the virtual network operator.
creating the vWLAN with the parameters of the vWLAN at the location; and ([Wen p. 2, line 24-25; p. 18, line 1-7] Adding a virtual node in the access network. (2) The physical access node (A-SN) receives the authentication request message, and transmits an access-request message to AAA server of the access network. The message includes the proof information of the user, NAI, and also includes a VNO ID. Besides, the physical access node (A-SN) further transmits the current physical access position information of the UE to AAA server. The current physical access position information of the UE includes the A-SN ID of this physical access equipment and the physical port connected to the UE.) Here step (2) of Wen discloses the “location” limitation by referring to the “current physical access position information of the UE”. In summary, reference Wen discloses adding/selecting virtual node according to 
sending an authentication result message to the user equipment, wherein the authentication result message indicates the user equipment to access the vWLAN ([Wen p. 18, line 25 - p. 19, line 1] (6) The physical access node A-SN transmits an authentication success message to the UE. The UE can extract the address of the virtual node of the third network/service operator requested to be accessed from the authentication success message. At this time, logically, the UE already directly faces the virtual node. (7) The UE communicates with the virtual node, and implements the necessary operations, such as implementing the authentication process with the third network/service operator to obtain the service it requests.) and includes a SSID of the vWLAN, ([Melville 0018] Service set identifiers (SSID) are used as identifiers in the wireless communication environment. A distinct SSID is associated with each virtual LAN such that data messages are identified by SSID in the wireless domain.) Here Wen discloses transmitting a virtual node identifier to UE and Melville discloses the identifier being SSID.
wherein the virtual network operator is configured to track a number of authorized subscribers connected to the vWLAN. ([Lee 0081] In an example, the smart phone can receive a response from the WLAN allowing the smart phone to connect to the WLAN if a number of devices attached to the WLAN is less than a threshold number. Alternatively, the smart phone can receive a response from the WLAN indicating that the smart phone cannot connect to the WLAN because the number of devices attached to the WLAN is equal to or more than the threshold number.)

Regarding claim 4, Melville in view of Wen, Ankaiah and Lee teaches all the features with respect to claim 3, as outlined above. The combination further teaches wherein the authentication request further includes credential information for assisting the virtual network operator to authenticate whether the user equipment is its subscriber, and the indication message further indicates that the user equipment is allowed to access the vWLAN. ([Wen p. 17, line 24-30; p. 18, line 8-13] (1) The UE transmits an authentication request message via for example 802.1x, to implement the access authentication process with the access infrastructure network. Wherein, the authentication request message includes the proof information of the UE (the user) and NAI (e.g. user name: key® domain name). And, the authentication request message also includes the identification of the third party network/service operator needed to be accessed, e.g. the ID of a virtual network operator (VNO ID). (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE.) Here Wen discloses transmitting “authentication request” including the proof information of the UE (the user) and NAI, which is analogous to claim limitation credential information. Then AAA server implements “access authentication”, according to the proof information of the user, NAI etc., which is analogous to claim limitation authenticating subscriber.

Regarding claim 5, Melville in view of Wen, Ankaiah and Lee teaches all the features with respect to claim 3, as outlined above. The combination further teaches wherein the method further comprises: sending a vWLAN creation completion acknowledgment to the virtual network operator. ([Wen p. 2, line 24-25, line 27-29] Adding a virtual node in the access network. After the access network has the virtual node, the invention also provides an effective mechanism to guarantee that UEs can access the virtual node.) The creation completion acknowledgment is implied in Table 1 of Wen that maintains the corresponding relationship of the Virtual network operator, the virtual MAC address of the virtual node, and the position in which the virtual node is located; with details specified in p. 14, line 

Regarding claim 6, Melville in view of Wen, Ankaiah and Lee teaches a method, in a virtual network operator in a fixed access network sharing environment where one physical fixed access network is divided into multiple Virtual Access Networks (VAN), of creating visualized WLAN (vWLAN) dynamically, comprising:
receiving an authentication request from an infrastructure provider, wherein the authentication request includes domain information of the virtual network operator and location information, and the location information is used to indicate location of the vWLAN; ([Wen p. 18, line 1-19] (2) The physical access node (A-SN) receives the authentication request message, and transmits an access-request message to AAA server of the access network. The message includes the proof information of the user, NAI, and also includes a VNO ID. Besides, the physical access node (A-SN) further transmits the current physical access position information of the UE to AAA server. The current physical access position information of the UE includes the A-SN ID of this physical access equipment and the physical port connected to the UE. (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE. In one case, the selection is obtained by implementing comparing and searching in the table 1, firstly it searches the VNO to which the UE needs to access, then selects the nearest virtual node away from the UE in the virtual nodes corresponding to the VNO (e.g. selecting the nearest virtual node away from the physical access 
configuring parameters for the vWLAN based on the authentication request; and ([Wen p. 2, line 24-25; p. 18, line 1-7] Adding a virtual node in the access network. (2) The physical access node (A-SN) receives the authentication request message, and transmits an access-request message to AAA server of the access network. The message includes the proof information of the user, NAI, and also includes a VNO ID. Besides, the physical access node (A-SN) further transmits the current physical access position information of the UE to AAA server. The current physical access position information of the UE includes the A-SN ID of this physical access equipment and the physical port connected to the UE.) Here step (2) of Wen discloses the “current physical access position information of the UE” as one of the possible configuring parameters.
sending an indication message to the infrastructure provider, wherein the indication message indicates to create the vWLAN ([Wen p. 18, line 25 - p. 19, line 1] (6) The physical access node A-SN transmits an authentication success message to the UE. The UE can extract the address of the virtual node of the third network/service operator requested to be accessed from the authentication success message. At this time, logically, the UE already directly faces the virtual node. (7) The UE communicates with the virtual node, and implements the necessary operations, such as implementing the authentication process with the third network/service operator to obtain the service it requests.) and includes the parameters of the vWLAN, ([Melville 0018] Service set identifiers (SSID) are used as identifiers in the wireless communication environment. A distinct SSID is associated with each virtual LAN such that data messages are identified by SSID in the wireless domain.)
wherein the virtual network operator is configured to track a number of authorized subscribers connected to the vWLAN. ([Lee 0081] In an example, the smart phone can receive a response from the WLAN allowing the smart phone to connect to the WLAN if a number of devices attached to the WLAN is less than a threshold number. Alternatively, the smart phone can receive a response from the WLAN indicating that the smart phone cannot connect to the WLAN because the number of devices attached to the WLAN is equal to or more than the threshold number.)

Regarding claim 7, Melville in view of Wen, Ankaiah and Lee teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein the authentication request further includes credential information, and the step configuring parameters for the vWLAN based on the authentication request further includes: 
determining whether a user equipment is a subscriber of the virtual network operator based on the credential information; and determining whether there is a vWLAN at the location when the user equipment is subscribed to the virtual network operator; ([Wen p. 17, line 24-30; p. 18, line 8-19] (1) The UE transmits an authentication request message via for example 802.1x, to implement the access authentication process with the access infrastructure network. Wherein, the authentication request message includes the proof information of the UE (the user) and NAI (e.g. user name: key® domain name). And, the authentication request message also includes the identification of the third party network/service operator needed to be accessed, e.g. the ID of a virtual network operator (VNO ID). (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE. In one case, the selection is obtained by implementing comparing 
configuring the parameters for the vWLAN when the vWLAN does not exist; and wherein the indication message further indicates that the user equipment is allowed to access the vWLAN. ([Wen p. 2, line 24-25; p. 18, line 8-19] Adding a virtual node in the access network. (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE. In one case, the selection is obtained by implementing comparing and searching in the table 1, firstly it searches the VNO to which the UE needs to access, then selects the nearest virtual node away from the UE in the virtual nodes corresponding to the VNO (e.g. selecting the nearest virtual node away from the physical access position of the UE). AAA server obtains the virtual MAC address of the selected virtual node (VMAC@).) It is prima facie obvious to one of ordinary skill in the art to configure a new virtual node, if the authentication is passed but no suitable virtual node is found.

Regarding claim 8, Melville in view of Wen, Ankaiah and Lee teaches all the features with 
adding the number of the authorized user equipments of the vWLAN by one, when the vWLAN exists; and adding the vWLAN and parameters thereof to the vWLAN information table, when the vWLAN does not exist. ([Wen p. 14, Table 1; p. 18, line 8-14] (3) AAA server receives the access request message, and implements access authentication according to the proof information of the user, NAI etc. if the authentication is passed, AAA server will select a suitable virtual node corresponding to the VNO for the UE, according to the VNO ID requested by the UE. Preferably, AAA server also selects a suitable virtual node by referring to the current physical access position information of the UE. In one case, the selection is obtained by implementing comparing and searching in the table 1.) Table 1 of Wen maintains the corresponding relationship of the Virtual network operator, the virtual MAC address of the virtual node, and the position in which the virtual node is located. It is prima facie obvious to one of ordinary skill in the art to conclude that a new entry will be added, if the authentication is passed but no suitable virtual node is found and a new virtual node needs to be configured. It is also prima facie obvious to add a column in Table 1 to keep track of number of authorized UE for each virtual node and increment this counter by one, if the authentication is passed and this particular virtual node is selected each time. In addition, reference Ankaiah also discloses that “this happens only once per mobility VLAN 125. When another mobile unit comes to the roaming VLAN 120-2 on the second access point 140-2, a reference count is incremented. (¶55)”

Regarding claim 9, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner reached out to the applicant's representative Mr. Daniel Kim on 2/22/2021 and left voice message regarding possible claim amendments to overcome rejections and expedite compact prosecution, but no response was received. Therefore, examiner maintains the rejections.

The following is an examiner's statement of reasons for allowance: Independent claims 16, 18 and 19 define the distinct features, initiated a deletion of the vWLAN when the number of authorized subscribers connected to the vWLAN is zero. The closest prior art, Seligson (US 20150271169 A1), discloses that the VLAN created in the edge server device can be a fabric attach artifact when a VLAN/ISID binding request from the edge configuration device is deleted. Dynamically created VLANs can be deleted on edge server devices if they are not in use once the binding in question is deleted. The VLAN thus will not remain an artifact, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claims and dependent claims are hereby allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6847620 B1, "Mobile virtual LAN", by Meier, teaches that a VLAN AP processes GVRP registration requests from guest VLAN stations. A VLAN AP creates or updates an entry in a 
US 20130286921 A1, "System and method for mitigating multicast message duplication in a wireless network", by Agarwal, teaches If the count value in Num_Members field is equal to “0”, the entry within the Multicast VLAN table is removed.
US 20150156815 A1, "Wireless Mesh Network Including Resilient Backhaul Links and WLAN Traffic Local Switching", by Pang, teaches VLANs being configured on wired network. VLANs may be added and deleted dynamically. Also, WLANs are assigned to VLANs and may also be added and deleted dynamically.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/Kevin Bechtel/Primary Examiner, Art Unit 2491